Gilfillan, C. J.
The judgment in this case was perhaps in some respects informal but it was sufficient in substance, for it expressed the decision of the court on the matter involved, and the relief granted. It would have been good as a judgment either in the District or in a Justice’s Court.
In proceedings under 1878 G. S. ch. 84, the pleadings are to be construed, and are to have the same effect, as in a “civil action.” When the answer expressly, or by failing to deny, admits the allegations in the complaint, the admission is equivalent to proof. Hennessey v. Pederson, 28 Minn. 461, (11 N. W. Rep. 63,) did not decide otherwise, but that, under that chapter, judgment cannot be taken by default without proof of the allegations in the complaint, as is the case in certain civil actions. It follows that if the answer admits the material allegations in the complaint, and alleges no defense, the court may render judgment on the pleadings, as in other cases. There is in such case nothing to try, except by the allegations and admissions in the pleadings.
The only other points in the case deserving mention, to wit, that an equitable defense was alleged, and that, because the • municipal court could not try such defense, it ought to have certified the cause to the district court, are fully disposed of by Petsch v. Biggs, 31 Minn. 392, (18 N. W. Rep. 101,) in which it was held that equitable matter, which requires affirmative relief to be a defense per se, can*460not be interposed in proceedings under chapter 84, but that the defendant must first obtain that equitable relief 'in a court competent to give it, and also that the case cannot be certified to the district court because of such equitable matter being interposed. That case came up from the municipal court of St. Paul, but in this respect there is no difference between the provisions of the act establishing that court, and those of the act establishing the municipal court of Duluth.
Order and judgment affirmed.
Vanderburgh, J., took no part in the decision.
(Opinion published 55 N. W. Rep. 603.)